Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to application 16/686,756, which was filed 11/18/19 and is a continuation of application 14/961,018, now US Patent 10,482,381, which is a continuation of application 13/738,609, now US Patent 9,251,134, which is a continuation of application 12/779,683, now US Patent 8,355,903. Claims 1-20 are pending in the application and have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11-13, 17, 18, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15, 17, 18, 33, and 34 of US Patent 10,482,381.
Specifically, a comparison of claim 1 in the present application with claim 1 of US Patent 10,482,381 yields the following:
(Present application)				           (US Patent 10,482,381)
1. A method for applying artificial intelligence technology to process a data set and automatically generate a narrative story about the data set, the method comprising: 

a processor executing a story evaluation program, wherein the story evaluation program executing step comprises computing an evaluation indicator about the data set according to defined metrics, the evaluation indicator indicating whether the narrative story about the data set is to be generated; 

the processor triggering an execution of a story generation program in response to the evaluation indicator indicating that the narrative story about the data set is to be generated; 

the processor executing the story generation program in response to the triggering step, the story generation program executing step comprising automatically rendering the narrative story about the data set based on an angle data structure that is deemed to appropriately characterize the data set; and 

repeating the story evaluation program executing step, the triggering step, and the story generation program executing step with respect to a plurality 



a processor executing a story evaluation program, wherein the story evaluation program executing step comprises computing an evaluation indicator about the data set according to defined metrics, the evaluation indicator indicating whether the narrative story about the data set is to be generated;
…
the processor triggering an execution of a story generation program in response to the evaluation indicator indicating that the narrative story about the data set is to be generated;

the processor executing the story generation program in response to the triggering step, the story generation program executing step comprising automatically rendering the narrative story about the data set based on an angle data structure that is deemed to appropriately characterize the data set; and

repeating the story evaluation program executing step, the triggering step, and the story generation program executing step with respect to a plurality 


As the table above demonstrates, although the language is not identical each limitation of claim 1 of the present application is found in claim 1 of US Patent 10,482,381, and therefore, the claim is anticipated. Independent claims 13 and 18 are similarly anticipated by claims 18 and 33 of US Patent 10,482,381 respectively. Dependent claims 11, 12, 17, and 20 of the present application are substantially similar to claims 15, 17, 17, and 34 of US Patent 10,482,381 respectively, and therefore are also anticipated.
Allowable Subject Matter
Claims 1, 11-13, 17, 18, and 20 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend beyond the patent term date of US Patent 10,482,381, thereby overcoming the nonstatutory obviousness-type double patenting rejections outlined above.
Claims 2-10, 14-16, and 19 are objected to as being dependent on a rejected claim, but would be allowable if rewritten in independent form including all limitations of the parent claim and any intervening claims. 

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

With regard to claim 1, the prior art of record does not fairly teach or suggest “…applying artificial intelligence technology to process a data set and automatically generate a narrative story about the data set, the method comprising: a processor executing a story evaluation program, wherein the story evaluation program executing step comprises computing an evaluation indicator about the data 

The closest prior art, Bringsjord (7,333,967) discloses a system for automatically composing a story. Bringsjord generates fictional stories from an input theme. (See Bringsjord; col. 3, lines 44-47; see also col. 9, lines 58-59). From this input theme, the system will extract elements of "domain knowledge 100AI" from a database of stock characters, events, and items to serve as elements of a fictional story that will be assembled together in a fashion to generate a plot for the fictional story around the defined theme. (See Bringsjord; Figure 2A). Bringsjord also describes that simulation and multiple plot outcomes can be considered when producing the fictional story. (See Bringsjord; col. 17, lines 4-16). Thus, Bringsjord is a literature tool that starts from an input theme and generates a fictional story to fit that theme and does not disclose the limitations of claims 1, 13, and 18. 

Toupal (6,976,031) discloses a story generation technique which relies on story templates. Toupal effectively maps data to a story template that is largely a "pre-written" story with various blanks to be filled-in by the processed data. (See Toupal; col. 5, lines 65-66). Figure 4 of Toupal shows an exemplary template 68, and it shows that the template includes a large "text field 114" (although Figure 

Markowski et al. (2003/0110186) discloses generating news reports based on the occurrence of predefined events in a certain domain. Markowski collects and aggregates data into a time series structure for a domain such as stock prices or sports ([0038]). The system then determines whether the data series contains a “reportable event” based on trigger conditions input by a user, and if so, generates and news story ([0039]). This is not considered equivalent to Applicant’s artificial intelligence approach which relies on an “angle data structure” for rendering the story, and so Markowski does not disclose the limitations of claims 1, 13, and 18.

A combination or modification of Bringsjord, Toupal, and Markowski would not have resulted in the limitations of claims 1, 13, and 18, and therefore claims 1, 13, and 18 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-12, 14-17, and 19-20 contain allowable subject matter because they further limit the allowable subject matter of parent claims 1, 13, and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                          03/04/22